Exhibit 99.1 PRESS RELEASE For Immediate Release Date: April 19, 2017 Contact: Chris Courtney/Rick McCarty Phone: (209) 848-2265 www.ovcb.com OAK VALLEY BANCORP REPORTS 1 st QUARTER RESULTS OAKDALE, CA– Oak Valley Bancorp (NASDAQ: OVLY) (the “Company”), the bank holding company for Oak Valley Community Bank and Eastern Sierra Community Bank, recently reported consolidated financial results. For the three months ended March 31, 2017, consolidated net income was $2,207,000, or $0.27 per diluted common share. This compared to consolidated net income of $2,322,000, or $0.29 per diluted common share, for the prior quarter and $1,509,000, or $0.19 per diluted common share, for the same period a year ago. The increase in net income compared to the first quarter of 2016 was primarily the result of continued loan growth, a reduction in the provision for loan losses, and an increase in non-interest income mainly due to gains on called securities recorded in the first quarter of 2017. Compared to the fourth quarter of 2016, these gains were offset by increased operating costs and provision for income taxes as we recorded one-time tax benefits during the fourth quarter of 2016. Net interest income for the three months ended March 31, 2017 was $8,082,000, compared to $8,049,000 in the prior quarter and $7,542,000 for the same period last year. The increase is mainly attributable to growth of our loan and investment portfolios. The net interest margin for the three months ended March 31, 2017 was 3.69%, compared to 3.68% for the prior quarter and 3.76% for the same period last year. The year-over-year decrease in loan and investment yields is a direct result of the low interest rate environment, but the Company has been able to mitigate margin compression by deploying low interest earning cash balances into higher yielding loans and investments. Non-interest expense totaled $6,207,000 for the quarter ended March 31, 2017, compared to $6,017,000 in the previous quarter and $6,187,000 in the same quarter a year ago. The increases are due primarily to an increase in salaries and benefits. Non-interest income was $1,471,000 for the quarter ended March 31, 2017, compared to $1,242,000 for the prior quarter and $1,037,000 for the same period last year. The increase compared to the prior periods is primarily related to an increase in gains from called investment securities. “We’re pleased to report another quarter of solid operating results and are optimistic of continued financial performance given the strong loan demand we’ve recently experienced, and the emerging strength and confidence we’re seeing in the communities we serve,” stated Chris Courtney, President and CEO. Total assets were $989.9 million at March 31, 2017, a decrease of $12.2 million over December 31, 2016 and an increase of $84.1 million over March 31, 2016. Gross loans were $612.9 million at March 31, 2017, an increase of $1.9 million over December 31, 2016, and an increase of $44.7 million over March 31, 2016. The Company’s total deposits were $899.2 million as of March 31, 2017, a decrease of $14.9 million and an increase of $76.7 million from December 31, 2016 and March 31, 2016, respectively. As of March 31, 2017, non-performing assets were $3.8 million or 0.38% of total assets, compared to $4.2 million or 0.42% of total assets as of December 31, 2016 and $8.8 million or 0.97% of total assets as of March 31, 2016. The decrease in year-over-year non-performing assets compared to the same period one year ago is due primarily to proceeds received for the payoff of one loan relationship which occurred in April 2016 resulting in the reduction of non-performing assets by $3.9 million at that time. The Company did not record a provision for loan losses during the first quarter of 2017. The allowance for loan losses remained flat at 1.28% of gross loans at March 31, 2017 and December 31, 2016, and decreased slightly from 1.33% at March 31, 2016. Oak Valley Bancorp operates Oak Valley Community Bank & Eastern Sierra Community Bank, through which it offers a variety of loan and deposit products to individuals and small businesses. They currently operate through 16 conveniently located branches: Oakdale, Turlock, Stockton, Patterson, Ripon, Escalon, Manteca, Tracy, two branches in Sonora, three branches in Modesto, and three branches in their Eastern Sierra Division, which includes Bridgeport, Mammoth Lakes and Bishop. For more information, call 1-866-844-7500 or visit www.ovcb.com . This press release includes forward-looking statements about the corporation for which the corporation claims the protection of safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management's knowledge and belief as of today and include information concerning the corporation's possible or assumed future financial condition, and its results of operations and business. Forward-looking statements are subject to risks and uncertainties. A number of important factors could cause actual results to differ materially from those in the forward-looking statements. Those factors include fluctuations in interest rates, government policies and regulations (including monetary and fiscal policies), legislation, economic conditions, including increased energy costs in California, credit quality of borrowers, operational factors and competition in the geographic and business areas in which the company conducts its operations. All forward-looking statements included in this press release are based on information available at the time of the release, and the Company assumes no obligation to update any forward-looking statement. ### Oak Valley Bancorp Financial Highlights (unaudited) ($ in thousands, except per share) 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Selected Quarterly Operating Data: Net interest income $ 8,082 $ 8,049 $ 7,829 $ 8,106 $ 7,542 Provision for loan losses - 69 90 125 200 Non-interest income 1,471 1,242 1,077 1,056 1,037 Non-interest expense 6,207 6,017 5,924 6,187 6,187 Net income before income taxes 3,346 3,205 2,892 2,850 2,192 Provision for income taxes 1,139 883 962 946 683 Net income $ 2,207 $ 2,322 $ 1,930 $ 1,904 $ 1,509 Earnings per common share - basic $ 0.27 $ 0.29 $ 0.24 $ 0.24 $ 0.19 Earnings per common share - diluted $ 0.27 $ 0.29 $ 0.24 $ 0.24 $ 0.19 Dividends paid per common share $ 0.125 $ - $ 0.12 $ - $ 0.12 Return on average common equity % Return on average assets % Net interest margin (1) % Efficiency ratio (2) % Capital - Period End Book value per common share $ 10.40 $ 10.19 $ 10.24 $ 10.14 $ 9.76 Credit Quality - Period End Nonperforming assets/ total assets % Loan loss reserve/ gross loans % Period End Balance Sheet ($ in thousands) Total assets $ 989,879 $ 1,002,110 $ 947,017 $ 925,635 $ 905,750 Gross loans 612,894 610,949 602,569 579,774 568,227 Nonperforming assets 3,777 4,247 4,099 3,884 8,763 Allowance for loan losses 7,827 7,832 7,767 7,680 7,557 Deposits 899,169 914,093 859,756 838,458 822,440 Common equity 84,061 82,450 82,858 81,993 78,960 Non-Financial Data Full-time equivalent staff 159 161 158 158 164 Number of banking offices 16 16 16 16 16 Common Shares outstanding Period end 8,082,205 8,088,455 8,093,555 8,088,155 8,088,155 Period average - basic 8,041,829 8,032,380 8,030,782 8,028,332 8,008,602 Period average - diluted 8,071,768 8,066,575 8,063,381 8,060,464 8,051,776 Market Ratios Stock Price $ 13.20 $ 12.55 $ 10.20 $ 9.75 $ 9.27 Price/Earnings 11.86 10.94 10.70 10.25 12.27 Price/Book 1.27 1.23 1.00 0.96 0.95 (1) Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%. Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%, and a marginal federal/state combined tax rate of 41.15% for applicable revenue.
